419 F.2d 834
UNITED STATES of America ex rel. Carmine ZOCCOLILLO, Petitioner-Appellant,v.Hon. Harold W. FOLLETTE, Warden of Green Haven Prison, Stormville, New York, Respondent-Appellee.
No. 280.
Docket 30829.
United States Court of Appeals Second Circuit.
Argued November 14, 1969.
Decided November 18, 1969.

Appeal from an order of the United States District Court for the Southern District of New York, Marvin E. Frankel, Judge, denying without a hearing petitioner's application for a writ of habeas corpus.
Francis R. Snodgrass, New York City (Milton Adler, New York City), for petitioner-appellant.
Brenda Soloff, Asst. Atty. Gen. (Louis J. Lefkowitz, Atty. Gen. of the State of New York, New York City, and Samuel A. Hirshowitz, First Asst. Atty. Gen., on the brief), for respondent-appellee.
Before MOORE, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
Judgment affirmed on the opinion of Judge Frankel, D.C., 306 F.Supp. 500.